DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/1/2021 amendment.
Claims 2 and 13 are cancelled
Claims 15-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “approximately” (line 12) is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 1, the recitation “an effective coefficient of thermal expansion of the laser diode heat sink is approximately matched to a coefficient of thermal expansion of the laser diode” (lines 11-12) renders the claim indefinite.  It is unclear how and to what degree the “coefficient of thermal expansion of the laser diode heat sink” is matched to the “thermal expansion of the laser diode”.
Claims 3-12 and 14 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztelan et al. (US 2017/0117208), and further in view of Schultz (US 2006/0021747) and Miller et al. (US 2008/0008217).
Regarding claim 1, Kasztelan et al. discloses a laser diode heat sink comprising: a main body portion (112) formed of metal (Paragraph 144: Copper), an electrically insulating layer (108) (i.e. a thermal interface layer) (Paragraph 144: Diamond) on a principal surface of the main body portion (Figure 1), and a metal mounting layer (102) (Paragraph 141: Copper) for mounting an electronic device (100) on the electrically insulating layer (Figure 1).  However, Kasztelan et al. does not teach or disclose an interface between the main body portion and the electrically insulating layer (i.e. a thermal interface layer) that comprises a plurality of interlocking structures.
Schultz teaches a heat sink comprising: a main body portion (116), a layer (126) (i.e. a thermal interface layer) on a principal surface of the main body portion (Figure 1), and a mounting layer (106), where an interface between the main body portion and the layer comprises a plurality of interlocking structures (108, 118), where the plurality of interlocking structures comprises a plurality of raised features (118) protruding from the principal surface of the main body portion interlocking with a plurality of raised features (108) protruding from the layer (i.e. the thermal interface layer 126) (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the interface between the main body portion and the electrically insulating layer as disclosed by Kasztelan et al. with a plurality of interlocking structures as taught by Schultz to improve heat transfer between a heat source and heat sink by increasing a surface area of thermal contact between a main body portion and a layer (i.e. a thermal interface layer).
Further, Kasztelan et al. does not explicitly teach or disclose the electronic device comprising a laser diode.
Miller et al. teaches a laser diode heat sink comprising: a main body portion (210), and a laser diode metal mounting layer (216) to which a laser diode (202) is mounted (Figure 2A), where an effective coefficient of thermal expansion of the laser diode heat sink is approximately matched to a coefficient of thermal expansion of the laser diode (Paragraph 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat sink as disclosed by Kasztelan et al. to accommodate a laser diode as taught by Miller et al. to improve heat sink versatility by configuring the heat sink to accommodate a variety of electronic devices.
Kasztelan et al. further discloses where an effective coefficient of thermal expansion of the laser diode heat sink is approximately matched to a coefficient of thermal expansion of the laser diode (i.e. The heat sink inherently has an effective coefficient of thermal expansion and the electronic device inherently has a coefficient of thermal expansion, where the respective coefficients matched in the sense that the heat sink and the electronic device are employed in combination with together).
Regarding claim 3, Kasztelan et al. discloses a laser diode heat sink as discussed above, where an effective coefficient of thermal expansion of the laser diode heat sink is between about 5.5 * 10'6/K and about 6.5 * 10'6/K (i.e. Since Kasztelan et al. discloses a laser diode heat sink comprising “a main body portion formed of metal” (i.e. copper), “an electrically insulating layer” (i.e. diamond), and “a metal mounting layer” (i.e. copper) as claimed, it is asserted that an effective coefficient of thermal expansion of the laser diode heat sink as disclosed by Kasztelan et al. is between about 5.5 * 10'6/K and about 6.5 * 10'6/K in the same sense that the claimed laser diode heat sink has an effective coefficient of thermal expansion between about 5.5 * 10'6/K and about 6.5 * 10'6/K).
Regarding claims 4 and 7, Kasztelan et al. discloses a laser diode heat sink as discussed above.  However, Kasztelan et al. does not teach or disclose an interface between the main body portion and the electrically insulating layer (i.e. a thermal interface layer) that comprises a plurality of interlocking structures.
Schultz teaches a heat sink comprising: a main body portion (116), a layer (126) (i.e. a thermal interface layer) on a principal surface of the main body portion (Figure 1), and a mounting layer (106), where an interface between the main body portion and the layer comprises a plurality of interlocking structures (108, 118), where (claim 4) the plurality of raised features protruding from the principle surface of the main body portion (i.e. 118) are arranged in a periodic array (Annotated Figure 1), and where (claim 7) the plurality of raised features protruding from the principle surface of the main body portion (i.e. 118) comprises a plurality of elongated ridges (Annotated Figure 1 and Paragraph 23: The layer 126 is bounded by the interlocking structures 118 -i.e. elongated fins-).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the interface between the main body portion and the electrically insulating layer as disclosed by Kasztelan et al. with a plurality of interlocking structures as taught by Schultz to improve heat transfer between a heat source and heat sink by increasing a surface area of thermal contact between a main body portion and a layer (i.e. a thermal interface layer).

    PNG
    media_image1.png
    302
    480
    media_image1.png
    Greyscale

Regarding claim 10, Kasztelan et al. discloses a laser diode heat sink as discussed above, where a thickness of the electrical insulating layer is between 1 micron and 50 microns (Paragraph 43: 50 microns).
Regarding claim 11, Kasztelan et al. discloses a laser diode heat sink as discussed above, where the electrical insulating layer comprises a diamond layer (Paragraph 21).
Regarding claim 14, Kasztelan et al. discloses a laser diode heat sink as discussed above, where the main body portion comprises a plurality of integrated coolant channels (Figure 1: Defined by spaces between fins 16 of the main body portion 112).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztelan et al. (US 2017/0117208), Schultz (US 2006/0021747), and Miller et al. (US 2008/0008217), and further in view of Horiuchi et al. (US 2013/0081796).
Regarding claims 5 and 6, Kasztelan et al. discloses a laser diode heat sink comprising a plurality of interlocking structures arranged in a periodic array as discussed above.  However, Kasztelan et al. does not teach or disclose an interface between the main body portion and the electrically insulating layer (i.e. a thermal interface layer) that comprises a plurality of interlocking structures.
Schultz teaches a heat sink comprising: a main body portion (116), a layer (126) (i.e. a thermal interface layer) on a principal surface of the main body portion (Figure 1), and a mounting layer (106), where an interface between the main body portion and the layer comprises a plurality of interlocking structures (108, 118), where the plurality of interlocking structures comprises a plurality of raised features (118) protruding from the principal surface of the main body portion interlocking with a plurality of raised features (108) protruding from the layer (i.e. the thermal interface layer 126) (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the interface between the main body portion and the electrically insulating layer as disclosed by Kasztelan et al. with a plurality of interlocking structures as taught by Schultz to improve heat transfer between a heat source and heat sink by increasing a surface area of thermal contact between a main body portion and a layer (i.e. a thermal interface layer).
Further, the combination of Kasztelan et al. and Schultz does not teach or disclose a pitch (or distance) between adjacent raised features of the plurality of raised features protruding from the principal surface of the main body portion.
Horiuchi et al. teaches a thermal interface material for a heat sink comprising: a layer (i.e. a thermal interface material) (40) and a mounting layer (102), where the mounting layer comprises copper (Paragraph 53), where a thickness of the mounting layer is variable at least between 25 and 800 microns (Paragraphs 70-71), and where the thickness of the mounting layer directly effects thermal resistance of the mounting layer (Paragraphs 70-71).  Therefore, the pitch between adjacent protrusions and the distance between adjacent protrusions are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In this case, the recognized result is that pitch and distance between adjacent protrusions results in increased thermal conductivity (i.e. an amount of heat that transferred across a thermal interface material is increased) (Paragraph 54). Therefore, since the general conditions of the claim, i.e. that pitch and distance of the adjacent protrusions are variable, were disclosed in the prior art by Horiuchi et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure adjacent raised features of the plurality of raised features protruding from the principal surface of the main body portion as disclosed by the combination of Kasztelan et al. and Schultz with pitch and distance as taught by Horiuchi et al. to improve heat transfer from a heat source to a heat sink by increasing a thermal conductivity of the heat sink.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztelan et al. (US 2017/0117208), Schultz (US 2006/0021747), and Miller et al. (US 2008/0008217), and further in view of Wang et al. (US 2007/0137835).
Regarding claims 8 and 9, Kasztelan et al. discloses a laser diode heat sink as discussed above.  However, Kasztelan et al. does not teach or disclose an interface between the main body portion and the electrically insulating layer (i.e. a thermal interface layer) that comprises a plurality of interlocking structures.
Schultz teaches a heat sink comprising: a main body portion (116), a layer (126) (i.e. a thermal interface layer) on a principal surface of the main body portion (Figure 1), and a mounting layer (106), where an interface between the main body portion and the layer comprises a plurality of interlocking structures (108, 118), where the plurality of interlocking structures comprises a plurality of raised features (118) protruding from the principal surface of the main body portion interlocking with a plurality of raised features (108) protruding from the layer (i.e. the thermal interface layer 126) (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the interface between the main body portion and the electrically insulating layer as disclosed by Kasztelan et al. with a plurality of interlocking structures as taught by Schultz to improve heat transfer between a heat source and heat sink by increasing a surface area of thermal contact between a main body portion and a layer (i.e. a thermal interface layer).
Further, the combination of Kasztelan et al. and Schultz does not teach or disclose that the plurality of raised features protruding from the principal surface of the main body portion comprises a plurality of interlocking nodules.
Wang et al. teaches a heat sink comprising: a main body portion (24), a layer (23) (i.e. a thermal interface layer) on a principal surface of the main body portion (Figure 1), and a mounting layer (33), where an interface between the main body portion and the layer comprises a plurality of interlocking structures (250), where the plurality of interlocking structures are defined by a plurality of protrusions arranged in a periodic array (Figures 1-6), and where (claim 8) the plurality of protrusions are defined by a plurality of nodules (250) (Figures 1-6 and Paragraph 17), and where (claim 9) a thickness of the plurality of protrusions is between approximately 1 micron to approximately 50 microns (Paragraph 17: The protrusions have a height between 0.1 and 100 microns).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the interface between the main body portion and the electrically insulating layer as disclosed by Kasztelan et al. with a plurality of interlocking structures as taught by Wang et al. to improve operational life of a heat sink by minimizing delamination between a thermal interface layer and a mounting layer over a number of thermal loading cycles (Paragraph 17 of Wang et al.).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasztelan et al. (US 2017/0117208), Schultz (US 2006/0021747), and Miller et al. (US 2008/0008217), and further in view of Suhir et al. (US 2008/0131722).
Regarding claim 12, Kasztelan et al. discloses a laser diode heat sink as discussed above.  While Kasztelan et al. discloses a thickness of the mounting layer as variable (Paragraph 64) between 600 and 2,000 microns (Paragraph 167), Kasztelan et al. does not teach or disclose a thickness of the mounting layer is between 100 microns to 500 microns.
Suhir et al. teaches a thermal interface material for a heat sink comprising: a layer (i.e. a thermal interface material) (120) and a mounting layer (102), where the mounting layer comprises copper (Paragraph 53), where a thickness of the mounting layer is variable at least between 25 and 800 microns (Paragraphs 70-71), and where the thickness of the mounting layer directly effects thermal resistance of the mounting layer (Paragraphs 70-71).  Therefore, the thickness of the mounting layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing mounting layer thickness results in decreasing thermal resistance (Paragraphs 70-71). Therefore, since the general conditions of the claim, i.e. that a thickness of the mounting layer is variable, were disclosed in the prior art by Suhir et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure a mounting layer as disclosed by Kasztelan et al. with a thickness as taught by Suhir et al. to improve heat transfer from a heat source to a heat sink by minimizing a thermal resistance of the heat sink.

Response to Arguments
Regarding the arguments on page 8, lines 11-16:
Applicant’s amendment overcomes the drawings objections.

Regarding the arguments on page 8, line 18 to page 9, line 7:
Applicant’s amendment overcomes the 35 USC 112 first paragraph rejection of record.

Regarding the arguments on page 9, line 8 to page 10, line 14:
Applicant alleges that “approximately” and “effective” are not relative terms that render the claim indefinite.  Applicant's arguments have been fully considered but they are not persuasive.
While the specification appears to disclose one example in which a laser diode can be designed with a coefficient of thermal expansion in the range of about 5.5x10-6 / K to about 6.5x10-6 / K and a corresponding laser diode cooler can be designed to provide an effective coefficient of thermal expansion that falls within that range, e.g., about 6*10‘6 / K, the specification does not appear to define the meets and bounds of the claimed phrase “approximately matched”.  Specifically, and as discussed in the 35 USC 112 rejections as discussed above, it is unclear how and to what degree the coefficient of thermal expansion of the laser diode heat sink is “approximately matched” to the thermal expansion of the laser diode, where it is not evident that “approximately matched coefficients of thermal expansion” is to be construed as “coefficients of thermal expansion falling within a same range” as alleged.
 
Regarding the arguments on page 10, line 15 to page 11, line 17:
Applicant alleges that Kasztelan does not teach or disclose a laser diode heat sink or a coefficient of thermal expansion of a laser diode.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Regarding the arguments on page 11, lines 18-27:
Applicant alleges that the Office has failed to establish that the prior art discloses “an effective coefficient of thermal expansion of the laser diode heat sink is approximately matched to a coefficient of thermal expansion of a laser diode.”  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., similar to) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims merely recite that “an effective coefficient of thermal expansion of the laser diode heat sink is approximately matched to a coefficient of thermal expansion of a laser diode” (emphasis added) (claim 1, lines 11-12), not that the coefficients of thermal expansion are similar.
Further, and as noted in the 35 USC 112 rejection above, the claims do not recite how and to what degree “an effective coefficient of thermal expansion of the laser diode heat sink” is approximately matched to “a coefficient of thermal expansion of a laser diode.”  Specifically, the claims do not recite a range of acceptable values for “an effective coefficient of thermal expansion of the laser diode heat sink” and the claims do not recite a range of acceptable values for “a coefficient of thermal expansion of a laser diode”.  Rather, the claims only recite that the respective coefficient of thermal expansion are approximately matched, where the specification does not appear to define the meets and bounds of the claimed phrase “approximately matched”.

Regarding the arguments on page 11, lines 28-31:
Applicant alleges that claims 3-12 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763